Opinión disidente emitida por el
Juez Asociado Señor Es-trella Martínez.
La Mayoría de este Tribunal hoy se ocupa de una situa-ción procesal atípica que surge únicamente cuando se pre-senta una moción de reconsideración ante el Tribunal de Primera Instancia posterior a que una de las partes acu-diera previamente mediante un recurso apelativo ante el Tribunal de Apelaciones.
En lo particular, concluye que si el recurso apelativo interpuesto fue una petición de certiorari, el Tribunal de Apelaciones vendrá obligado a desestimar automática-mente el recurso oportunamente instado, con el fin de que el Tribunal de Primera Instancia atienda la moción de re-consideración interpuesta a tiempo. Difiero de tal proceder.
HH
En el caso de autos, el asunto dirimido se plantea al atender la Moción de Desestimación al Amparo de la Regla 32(b)(1) del Reglamento del Tribunal Supremo, 4 LPRA Ap. XXI-B, presentada por el Municipio de Rincón. En esta cuestionó la jurisdicción de este Tribunal y solicitó la des-estimación del recurso presentado ante nos por entender que era prematuro.!1) El fundamento para tal argumento *1016consiste en que el Municipio de Rincón sostiene que la mo-ción de reconsideración presentada por este, con posterio-ridad a que se interpusiera el recurso de certiorari ante el Tribunal de Apelaciones, tuvo el efecto de convertir la pe-tición de certiorari ante el Tribunal de Apelaciones en un recurso prematuro.
Ante tal alegación, este Tribunal está obligado a reali-zar una determinación procesal jurisdiccional antes de atender los méritos de la petición presentada. Ahora bien, ello no significa que tenga que hacerse mediante una opi-nión que establezca un precedente, máxime ante las reper-cusiones adversas que tendrá la norma pautada.
Razono que, en este tipo de casos, pautar una norma mecánica y uniforme no resulta práctica, ya que no se po-drá atender la multiplicidad de escenarios procesales que pueden suscitarse. Incluso, podría afectar la administra-ción adecuada de los procesos ante las salas del Tribunal de Primera Instancia. Más aún, atenta y limita innecesa-riamente la facultad discrecional del Tribunal de Apelacio-nes para dirimir los criterios al expedir o denegar un re-curso de certiorari. Más importante aún, sin considerar que se podrían provocar resultados injustos a partes que han actuado diligentemente.
No obstante lo anterior, una vez la Mayoría de este Tribunal decide emitir un precedente, es mi obligación seña-lar una serie de preocupaciones en cuanto al resultado al que este Tribunal llega hoy. Así procedo.
I — I J-H
Estoy de acuerdo con la exposición y el análisis de dere-cho que se hace en cuanto a varios de los aspectos expues-tos en la Opinión Mayoritaria. A estos efectos, coincido con el examen que hace la Mayoría de este Tribunal sobre el hecho de que una moción de reconsideración presentada conforme dispone la citada Regla 47 interrumpe automáti-*1017camente el término para acudir en alzada. Sobre este particular, es imperativo recordar que los casos atendidos por este Tribunal interpretando la anterior Regla 47 de Proce-dimiento Civil, 32 LPRA ant. Ap. III, tienen en común que la moción de reconsideración fue instada antes de que se presentara un recurso apelativo ante el foro intermedio. Por ello, las enmiendas introducidas en el 2009 a la Regla 47 de Procedimiento Civil, 32 LPRAAp. V, deben ser exa-minadas a la luz de esa realidad. Así las cosas, se enmendó la Regla 47 para establecer que su presentación interrum-piría automáticamente los términos “para recurrir en al-zada”, siempre que se cumplan con los requisitos de forma. Ello, con el fin de atender los problemas prácticos que creó la jurisprudencia interpretativa aludida. De esta manera, se eliminaron las controversias de cómo y cuándo se debe entender como acogida la moción de reconsideración para fines de la interrupción del plazo para apelar. J.A. Cuevas Segarra, Tratado de derecho procesal civil, 2da ed., San Juan, Pubs. JTS, 2011, T. IV, pág. 1366.
Ahora bien, la referida regla no dispone qué sucede cuando se ha presentado un recurso apelativo ante el Tribunal de Apelaciones antes de que se presentara la moción de reconsideración. Ello, pues recordamos que la paraliza-ción automática de la Regla 47, supra, es clara en cuanto dispone que “una vez presentada la moción de reconsidera-ción quedarán interrumpidos los términos para recurrir en alzada para todas las partes”. (Enfasis suplido). Al así dis-poner, es claro que ésta no puede interrumpir lo que ya fue presentado ante el Tribunal de Apelaciones. Tampoco fue concebida para estos efectos. Por tanto, la referida regla no tiene el alcance que persigue introducir la Mayoría.
Ante esa realidad, la Opinión Mayoritaria recurre a la Regla 52.3 de Procedimiento Civil, 32 LPRA Ap. V. Al así hacerlo, interpreta correctamente que el Tribunal de Pri-mera Instancia pierde jurisdicción para atender una mo-ción de reconsideración interpuesta posterior a la presen-*1018tación de un recurso de apelación ante el Tribunal de Apelaciones sobre aquellos asuntos sobre los cuales se está apelando. Asimismo, estoy conforme con que la presentación de un recurso de certiorari no conlleva el mismo efecto. De igual forma, coincido que cuando el recurso de certiorari presentado con anterioridad a la moción de reconsideración fue expedido, o el Tribunal de Apelaciones motu proprio o a solicitud de parte ha suspendido los procedimientos ante el tribunal recurrido, este también pierde jurisdicción sobre los asuntos objeto del recurso de certiorari. Véase Regla 52.3(b) de las de Procedimiento Civil de 2009, supra.
No obstante, discrepo con relación a que cuando el Tribunal de Apelaciones no ha expedido o suspendido los procedi-mientos, este venga obligado a desestimar automáticamente el recurso de certiorari presentado por razón de la presenta-ción posterior de la moción de reconsideración. Me explico.
En el caso de autos, no dudamos que cuando la petición de certiorari fue presentada no existía una moción de re-consideración que interrumpiera el término para ir en alzada. Ante tal realidad, no debe desestimarse un recurso de certiorari presentado antes de ser interpuesta una mo-ción de reconsideración que paralizara los términos para ir en alzada y en el término jurisdiccional de treinta días, contados desde el archivo en autos de copia de la notifica-ción de la sentencia o resolución recurrida, según provisto por la Regla 52.2(b) de Procedimiento Civil, 32 LPRAAp. V. Es por esta razón que la Opinión Mayoritaria reconoce que el Tribunal de Apelaciones tiene facultad para expedirlo o paralizar los procesos y que con ello priva al Tribunal de Primera Instancia de su jurisdicción para atender la mo-ción de reconsideración posteriormente presentada. Por lo tanto, el recurso de certiorari no puede ser prematuro como se infiere de la Opinión. Como es sabido, lo crucial para determinar si un recurso es prematuro es su fecha de presentación. Pueblo v. Santana Rodríguez, 148 DPR 400, 402 (1999). Es prematuro lo que ocurre antes del tiempo, *1019es decir, un recurso prematuro es aquel que se presenta en la secretaría del tribunal apelativo antes de que este tenga jurisdicción. Véanse, Pérez v. C.R. Jiménez, Inc., 148 DPR 153 (1999); Hernández v. Marxuach Const. Co., 142 DPR 492 (1997).
Claro está, como el Tribunal de Apelaciones no ha expe-dido el recurso de certiorari ni paralizado o suspendido los procedimientos ante el Tribunal de Primera Instancia, nada impediría que el foro primario pueda entender en la moción de reconsideración. Sin embargo, ello no equivale a que el Tribunal de Apelaciones esté obligado a desestimar el recurso y que la parte que acudió diligentemente sea privada mecánica y automáticamente de que el foro apela-tivo intermedio dirima si procede o no atender en los mé-ritos el asunto ante su consideración.
La Opinión Mayoritaria de este Tribunal propone que cuando se presenta una moción de reconsideración posterior al recurso de certiorari ante el Tribunal de Apelaciones y este no ha expedido o paralizado los procedimientos, el foro apelativo intermedio automáticamente desestime el recurso de certiorari incoado. Al así hacerlo, imponen a la parte liti-gante que promueve la moción de reconsideración el vago e impreciso deber de informar al Tribunal de Apelaciones, "a la brevedad posible”, para ponerlo al tanto de ese aconteci-miento de tal forma que el foro intermedio pueda actuar como corresponda, según lo establecido en la Opinión que hoy se emite.
La inquietud que permea con tal proceder radica en que dejamos al arbitrio de la parte litigante si cumple o no con esta disposición sin considerar que su incumplimiento po-dría conllevar consecuencias nefastas que limiten el acceso de una parte a los tribunales o la oportunidad de un reme-dio a tiempo por ese automatismo.(2) Igualmente, la Mayo-ría obvia que la práctica y el trámite ordinario no garanti-*1020zará que la moción informativa sea referida al despacho de los paneles del Tribunal de Apelaciones para su pronta aten-ción y se afecten los derechos de los otros litigantes por el trámite de esta. Incluso, que durante este proceder se cru-cen las determinaciones de ambos foros en menoscabo de alguna de las partes. Además, la desestimación del recurso conlleva un gasto innecesario de aranceles a la parte que acudió diligentemente para que se atendiera su reclamo.
Debido a la complejidad de las situaciones que pueden surgir, reitero que no hubiese establecido una norma rígida y automática para disponer de la controversia. Empero, una vez una Mayoría de este Tribunal crea el precedente, me corresponde esgrimir que lo más prudente sería que, en aquellos casos donde esté pendiente un recurso de certio-rari presentado con anterioridad a una moción de reconsi-deración sin que haya sido expedido o paralizado los pro-cedimientos, el Tribunal de Apelaciones sea el que ausculte caso a caso si procede un ejercicio de prudencia judicial para no intervenir en el asunto ante su consideración.!3)
I — i l-H
Por todo lo anterior, disiento del curso de acción adop-tado por una Mayoría, ya que hubiera declarado “no ha *1021lugar” la Moción de Desestimación al Amparo de la R. 32(b)(1) del Reglamento del Tribunal Supremo, presentada por el municipio de Rincón. Así las cosas, hubiese atendido el recurso de certiorari presentado ante este Tribunal para determinar si procedía expedirlo o denegarlo, a la luz de las múltiples repercusiones e interrogantes aquí expuestas, las cuales no encuentran respuesta en la Opinión mayoritaria.

(1) Posteriormente, ante la presentación de una moción en auxilio de jurisdic-ción por los peticionarios, la Sala de Verano compuesta por su Presidenta, la Jueza Presidenta Señora Fiol Matta, el Juez Asociado Señor Feliberti Cintrón y la Jueza Asociada Oronoz Rodríguez emitió Resolución el 28 de agosto de 2014 en la que se paralizaron los procedimientos hasta que este Tribunal dispusiera otra cosa. La Jueza Presidenta Señora Fiol Matta hizo constar que proveería “no ha lugar” a la moción en auxilio de jurisdicción y a la petición de certiorari.


(2) A modo de ejemplo, en aquellas circunstancias en que no se paralizan los efectos de la determinación (injunction, mandamus, cese y desista, pago de alimen-tos, custodia o relaciones filiales) o cuando la moción de reconsideración no cumpla *1020con los requisitos para ello, se puede privar a la parte que compareció en el término para presentar el recurso de certiorari de que el Tribunal de Apelaciones actúe sobre este.


(3) El Tribunal de Apelaciones tiene mecanismos para, incluso, proveer un archivo administrativo del recurso de certiorari como sucede, por ejemplo, en la paralización automática por la Ley de Quiebras. Otra alternativa, que se debió considerar es aten-der la laguna procesal mediante una norma análoga a la dispuesta en la Regla 49.2 de Procedimiento Civil, 32 LPRA Ap. V. Mediante esta, se dispone expresamente que mientras esté pendiente una apelación o certiorari de una resolución final, el tribunal apelado no podrá conceder ningún remedio a menos que, de este determinar que está dispuesto a conceder el remedio, obtenga previamente permiso para ello del Tribunal de Apelaciones. Aunque ciertamente la Regla 49.2 está dirigida a los procesos una vez dictada sentencia, considero que pudimos auscultar la adopción de una interpretación análoga de una norma similar a situaciones como la de autos. Esta alternativa podría propiciar un control y coordinación más efectiva del caso por los tribunales en lugar de dejar ello al ardid de la litigación. A su vez, le reconoce a cada uno de los foros la potestad de ejercer su poder jurisdiccional, mientras se brinda la oportunidad al foro de instancia de corregir cualquier error que entienda cometió al dictar la resolución.